DETAILED ACTION
This action is in response to the submission filed on 3/16/2022.  Claims 1-2 and 7-12 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – Claim Interpretation
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The interpretation is been withdrawn. 
However “the inclination change unit” was included in the amended claim language, which now lacks antecedent support. See below. 

Response to Arguments- 35 USC § 103
Applicant argues on page 7 that the claims do not teach the newly amended claim language. 
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17 recites “the inclination change unit” which was deleted from line 11. Therefore it now lacks antecedent support. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088830 (“Mohamed”), in view of US 2002/0068968 (“Hupp”), further in view of “Centerline is Not as Accurate as Outer Curvature Length to Estimate Thoracic Endograft Length” (“Kaladji”).
Regarding claims 1, 11 and 12, Mohamed teaches:
A virtual stent placement (Mohamed: Abstract)  apparatus comprising:

a non-transitory storage device; and a processor coupled to the non-transitory storage device and configured to:

extract a blood vessel region and a core line of the blood vessel region from a medical image (Mohamed: para [0033], “FIG. 2 is a flow chart of an interoperative guidance method according to an embodiment of the invention. Referring now to the figure, the steps involved are as follows. First, at step 21, a 3D DSA image of a patient’s contrast-enhanced blood vessels is constructed from 2D DSA images obtained via rotation of the X-ray C-arm around the patient; Figure 3, para [0041], “display of a virtual stent on a 2D plane, it is depicted as a series of lines that are perpendicular to the stent centerline. FIG. 3 illustrates a virtual stent superimposed on a 2D image display with centerline 31 and perpendicular lines 32”);

acquire information of a diameter of a virtual stent which is placed in the blood vessel region and start and end positions in a case in which the virtual stent is placed (Mohamed: para [0041], “According to an embodiment of the invention, to simplify the display of a virtual stent on a 2D plane, it is depicted as a series of lines that are perpendicular to the stent centerline. FIG. 3 illustrates a virtual stent superimposed on a 2D image display with centerline 31 and perpendicular lines 32. For the sake of clarity, only two such perpendicular lines are indicated by the reference number. The length of each line is equal to the diameter of expansion of the stent at that location”; para [0044], “the target marker end locations are displayed in the shape of a cross hair surrounded by a circle. FIG. 5 illustrates exemplary stent end marker locations 51, 52. The diameter of this circle is slightly larger than the size of the end marker of a real stent”);

place the virtual stent in the blood vessel region (Mohamed: para [0013], “providing a virtual stent model of an real stent that specifies a length, diameter, shape, and placement location of the real stent, where the stent includes radio-opaque end markers, and the virtual stent model includes virtual end markers that are projected onto the fluoroscopic images, projecting an outline and shape taken from the virtual stent model onto a 2-dimensional (2D) DSA image of a target lesion, manipulating a stent deployment mechanism to navigate the real stent to the target lesion while simultaneously acquiring real-time 2D fluoroscopic images of the stent navigation, and overlaying each fluoroscopic image on the 2D DSA image having the projected virtual stent model image, where the 2D fluoroscopic images are acquired from a C-arm mounted X-ray apparatus, and updating the projection of the virtual stent model onto the fluoroscopic images whenever a new fluoroscopic image is acquired or whenever the C-arm is moved, where the stent is aligned with the virtual stent model by aligning the stent end markers with the virtual end markers”);

change an inclination of stent cross sections which are cross sections of the placed virtual stent at the start position and the end position with respect to cross sections perpendicular to the core line (this limitation is interpreted to mean that the stent conforms to the curves of the blood vessel, i.e. the stent tilts/inclines with respect to the cross-sections, with a beginning and end of the stent; Mohammed: Fig. 3; para [0041], “display of a virtual stent on a 2D plane, it is depicted as a series of lines that are perpendicular to the stent centerline. FIG. 3 illustrates a virtual stent superimposed on a 2D image display with centerline 31 and perpendicular lines 32. For the sake of clarity, only two such perpendicular lines are indicated by the reference number. The length of each line is equal to the diameter of expansion of the stent at that location”); and

the core line is continuous between the start and the end positions of the blood vessel region and the branch of the blood vessel region (Mohammed: para [0041], “the stent centerline. FIG. 3 illustrates a virtual stent superimposed on a 2D image display with centerline 31 and perpendicular lines 32”).

Mohammed does not teach but Hupp does teach:
control to display a branch of the blood vessel region and the stent cross section at least at either the start position or the end position corresponding to the change of the inclination of stent cross section (Hupp: Figures 5, 6; para [0072], “Due to the ovaloid formation, recess 23 is also obliquely sectioned and now slightly projects into external carotid artery 5 by its longer end 23a. Shorter end 23b of recess 23 also supports internal carotid artery 4 directly at vessel bifurcation 3. This configuration has the advantage that the restraining or radial forces of stent 20, which keep open the outlet of internal carotid artery 4 at vessel bifurcation 3, already act at the upper end of the common carotid artery and do not excessively load the vessel walls in the region of the vessel bifurcation.”; para [0069], “Stent 10 is also shaped like a cone, wherein the radial diameter varies in the longitudinal course and becomes smaller proceeding from inlet 11 upper end 12, so that it is adapted to the course of internal carotid artery 4”), 
 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohamed (directed to virtual stent placement) with Hupp (directed to stent inclination) and arrived at virtual stent placement with inclination. One of ordinary skill in the art would have been motivated to make such a combination because “novel enhanced customized, optimized or otherwise individuated stents, useful for example in the carotid artery--wherein a generally conical/`trumpet-like`/or parabolic shaped member having free ends--is emplaced into the native vessel to provide for enhanced blood flow” (Hupp: para [0002]).

Mohammed and Hupp do not teach but Kaladji does teach:
the inclination change unit changes the inclination of the stent cross section with respect to the cross section perpendicular to the core line to avoid an intersection between the stent cross section and an extension of a core line of a branch of the blood vessel region (this limitation avoid an intersection between the stent cross section and an extension of a core line of a branch of the blood vessel region is interpreted as “avoid the overlap between the stent cross sections 40s and 40e and the branches of the blood vessel region 30” in light of Applicant’s specification [0037]; Kaladji: page 83, “For each case, a proximal and distal landmark was
placed on the centerline corresponding to the ends of the endograft. Three measurements were made between these landmarks (Fig. 1): the centerline length, the straightline (axial) length and the outer curvature length. The straight Line length is the distance between the two landmarks using the straightline in 3D. This distance is automatically computed by the software. The outer curvature length is calculated using a virtual endograft (circular tube) (Fig. 2), which is constrained on the centerline. The outer curvature length is then automatically computed by the maximal path along the tube. For each patient the diameter of this virtual endograft was calculated using the diameter of the implanted endograft. This outer curvature length is not the
real length of the outer aortic wall and is consequently independent of the size of the aneurysmal sac or the presence of thrombus. We used a calculated index of tortuosity
based on the reporting standard for thoracic endo vascular aortic repair. This was defined as the ratio between the centerline and the straightline lengths. In cases where several endografts were deployed in the thoracic aorta, only the proximal component was considered.
 (The end of each component is readily identified by the gold markers located on both ends of the endograft)”; Figures 1, 2), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohamed and Hupp (directed to virtual stent placement) with Kaladji (directed to avoiding overlaps) and arrive at directed to virtual stent placement while avoiding overlaps. One of ordinary skill in the art would have been motivated to make such a combination for  “a more reliable and accurate estimate of the true length needed to effectively exclude aortic aneurysms and dissections” (Kaladji: Conclusion).

Regarding claim 2, Mohammed, Hupp and Kaladji teach:
The virtual stent placement apparatus according to claim 1, wherein the process is further configured to estimate the diameter of the virtual stent from the blood vessel region (Mohamed: para [0041], “According to an embodiment of the invention, to simplify the display of a virtual stent on a 2D plane, it is depicted as a series of lines that are perpendicular to the stent centerline. FIG. 3 illustrates a virtual stent superimposed on a 2D image display with centerline 31 and perpendicular lines 32. For the sake of clarity, only two such perpendicular lines are indicated by the reference number. The length of each line is equal to the diameter of expansion of the stent at that location”; para [0013], “providing a virtual stent model of a real stent that specifies a length, diameter, shape”).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0088830 (“Mohamed”), in view of US 2002/0068968 (“Hupp”), further in view of “Centerline is Not as Accurate as Outer Curvature Length to Estimate Thoracic Endograft Length” (“Kaladji”), further in view of “Computational comparison of the bending behavior of aortic stent-grafts” (“Demanget”).
Regarding claim 7, Mohammed, Hupp and Kaladji do not teach but Demanget does teach:
The virtual stent placement apparatus according to claim 1, wherein the processor is further configured to rotates the stent cross section around the start position along a maximum contour line of the blood vessel region (Demanget: page 276, “SG in the yz-plane, the other
two rotations were locked. To avoid rigid body motions, two translations were also locked along the x and y axes. Translation along the z-axis (the initial longitudinal axis of the SG) was left free so as to avoid spurious tension in the longitudinal direction”; Fig. 7, Fig. 8). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohamed, Hupp and Kaladji (directed to virtual stent placement) with Demanget (directed to stent rotations) and arrived at virtual stent placement with stent rotations. One of ordinary skill in the art would have been motivated to make such a combination because “Numerical simulations could be used to compare flexibility of other commercially available stent-grafts as well as testing newly designed devices” (Demanget: Conclusion).

Regarding claim 8, Mohammed, Hupp and Kaladji teach:
The virtual stent placement apparatus according to claim 7,
wherein the processor is further configured to display an axis which is perpendicular to both the core line of blood vessel region and the core line of the branch of the blood vessel region (Demanget: page 276, “SG in the yz-plane, the other two rotations were locked. To avoid rigid body motions, two translations were also locked along the x and y axes. Translation along the z-axis (the initial longitudinal axis of the SG) was left free so as to avoid spurious tension in the longitudinal direction”, “Cross-section plane perpendicular to the longitudinal axis of the SG was
defined at a given point along the SG and for a given value of α (Fig. 8(A))”, “Maximum LR (LRmax) was defined as the highest value obtained among the 100 cross-sections observed for a given value of α. LRmax was then plotted as function of α for each SG. Finally, LR was plotted for α = 180◦ as a function of the location of the cross-section along each SG centerline.”). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohamed, Hupp and Kaladji (directed to virtual stent placement) with Demanget (directed to stent rotations) and arrived at virtual stent placement with stent rotations. One of ordinary skill in the art would have been motivated to make such a combination because “Numerical simulations could be used to compare flexibility of other commercially available stent-grafts as well as testing newly designed devices” (Demanget: Conclusion).

Regarding claim 9, Mohammed, Hupp and Kaladji teach:
The virtual stent placement apparatus according to claim 8,
wherein the processor is further configured to display another axis which passes through the start position and is parallel to the axis and rotate the stent cross section on the another axis as a rotation axis (Demanget: page 276, “SG in the yz-plane, the other two rotations were locked. To avoid rigid body motions, two translations were also locked along the x and y axes. Translation along the z-axis (the initial longitudinal axis of the SG) was left free so as to avoid spurious tension in the longitudinal direction”, “Cross-section plane perpendicular to the longitudinal axis of the SG was defined at a given point along the SG and for a given value of α (Fig. 8(A))”, “Maximum LR (LRmax) was defined as the highest value obtained among the 100 cross-sections observed for a given value of α. LRmax was then plotted as function of α for each SG. Finally, LR was plotted for α = 180◦ as a function of the location of the cross-section along each SG centerline”, “A-SG nodes were picked on inner and outer curvature of two
consecutive stent turns in the middle of the SG (points A, B, A′ and B′) (Fig. 7)”). 


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohamed, Hupp and Kaladji (directed to virtual stent placement) with Demanget (directed to stent rotations) and arrived at virtual stent placement with stent rotations. One of ordinary skill in the art would have been motivated to make such a combination because “Numerical simulations could be used to compare flexibility of other commercially available stent-grafts as well as testing newly designed devices” (Demanget: Conclusion).

Regarding claim 10, Mohammed, Hupp, Kaladji and Demanget teach:
The virtual stent placement apparatus according to claim 9,

wherein the processor is further configured to change a position according to the start position where the virtual stent is placed with the change in the inclination of the stent cross section (Mohamed: para [0032], “The graphical overlay of the virtual stent model on a two dimensional image provides the physician with two functions. First, it allows the physician to check and revise the results of the stent planning through the overlay of the stent on 2D DSA images. This is useful since stent deployment is usually performed under guidance of a composite image formed of the superposition of a roadmap image derived from DSA and a fluoroscopy image. Second, an embodiment of the invention can superimpose the planned stent end positions on the fluoroscopic image where they can be directly compared to the position of radio-opaque markers at both ends of a real stent. This provides guidance to the physician who is then able to navigate the stent deployment mechanism until the planned position is reached with high accuracy”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148